IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-30643
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,
                                       Plaintiff-Appellee,

versus

AMOS J. CONDE, JR.,
                                       Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. CA-95-1310
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Amos J. Conde, Jr., appeals from the district court's order

denying his motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255.    He argues that he was subjected to

multiple punishment in violation of the Double Jeopardy Clause

and that he was deprived of effective assistance of counsel in

violation of the Sixth Amendment.    We have reviewed the record

and the district court's order and find no reversible error.       See

United States v. Conde, No. 92-451 (E.D. La. June 15, 1995).

     AFFIRMED.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.